Citation Nr: 0302253	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  96-37 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel






INTRODUCTION

The veteran served on active duty from March 1941 to October 
1948.  He died in September 1995, and the appellant is his 
surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 RO decision which denied service 
connection for the cause of the veteran's death.  

In May 1999, the Board remanded the case to the RO for 
additional development of the record.  



FINDING OF FACT

In an October 2002 decision, the RO granted the appellant 
dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318.  



CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death (i.e., DIC under 38 U.S.C.A. § 1310) has 
been rendered moot in light of her award of DIC benefits 
under 38 U.S.C.A. § 1318, and the Board has no jurisdiction 
to adjudicate the merits of the claim.  38 U.S.C.A. § 7104(a) 
(West Supp. 2002); 38 C.F.R. § 20.101 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his death was caused by the 
loss of use of his left extremity which, in turn, created 
vascular problems affecting his heart.  

The veteran's death certificate lists the immediate cause of 
death as being that of cardiac arrest due to or as a 
consequence of leukemia, with diabetes as another significant 
condition contributing to death but not resulting in the 
underlying cause.  

The Board remanded the case to the RO in May 1999.  As part 
of the remand, the Board requested that the RO should 
determine whether, had the veteran brought a claim more than 
10 years prior to his death, he would have been entitled to 
receive a total disability rating for the 10 years 
immediately preceding his death.  

In other words, the Board requested the RO to adjudicate 
whether the appellant was entitled to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  

DIC benefits may be awarded under 38 U.S.C.A. § 1310 (service 
connection for the cause of the veteran's death) or under 38 
U.S.C.A. § 1318 (whereby a deceased veteran was entitled to 
receive compensation at the time of his death for service-
connected disability that was continuously rated totally 
disabling for a period of 10 years or more immediately 
preceding death).  

Pursuant to the remand, the RO, in an October 2002 decision, 
considered whether the appellant was entitled to DIC under 
the provisions of 38 U.S.C.A. § 1318 and granted the benefit.  

Thereafter, the case was returned to the Board for 
consideration of the issue of service connection for the 
cause of the veteran's death.  

The Board now finds that, because the RO has granted the 
claim of DIC benefits under 38 U.S.C.A. § 1318, the matter of 
the appellant's claim of service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. § 
1310 is rendered moot.  

See Hrvatin v Principi, 3 Vet. App. 426, 428 (1992) (in order 
to obtain the DIC benefits that the appellant seeks, a 
veteran must have either died of a service-connected 
condition (38 U.S.C. § 1310) or have had a 100 percent 
service-connected disability in effect for the ten years 
immediately preceding his death (38 U.S.C.A. § 1318)); see 
also Green v. Brown, 10 Vet. App. 111, 115 (1997).  

As there remains no benefit to be awarded or controversy, the 
issue of service connection for the cause of the veteran's 
death (i.e., the claim for DIC under 38 U.S.C.A. § 1310) must 
be dismissed.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 
(1990); see also Mintz v. Brown, 6 Vet. App. 277 (1994) (the 
Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).  

Accordingly, given that no apparent benefit would accrue to 
the appellant in this case, the Board now dismisses the 
appeal for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2002); 38 C.F.R. § 20.101 (2002).  





ORDER

The appeal of service connection for the cause of the 
veteran's death is dismissed as moot.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

